IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Keith Alexander,                              :
                                 Appellant    :
                                              :
             v.                               :
                                              :
City of Philadelphia et, al.                  :   No. 2428 C.D. 2014



                                       ORDER


             NOW, October 14, 2015, having considered appellant’s application for

reconsideration, the application is denied.




                                              DAN PELLEGRINI,
                                              President Judge